587 F.2d 12
UNITED STATES of America, Plaintiff-Appellee,v.David F. HADDAD, Defendant-Appellant.
No. 77-5108.
United States Court of Appeals,Sixth Circuit.
Nov. 20, 1978.Certiorari Denied Jan. 22, 1979.See 99 S. Ct. 1055.

Michael S. Surnow, Detroit, Mich.  (Court-appointed), for defendant-appellant.
James K. Robinson, U. S. Atty., Jay E. Brant, Detroit, Mich., for plaintiff-appellee.
Before PHILLIPS, Chief Judge, and LIVELY and MERRITT, Circuit Judges.
PER CURIAM.


1
Defendant-appellant was convicted of conspiracy to distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1), 846.  His conviction was affirmed by this court on appeal, but the Supreme Court of the United States vacated and remanded.  Haddad v. United States, 434 U.S. 1057, 98 S. Ct. 1226, 55 L. Ed. 2d 758 (1978).  Following remand this court ordered that appellant be furnished a complete trial transcript and be permitted to file a supplemental brief.  The case is now before the court on the supplemental briefs of the parties, oral argument having been waived.


2
The only issue raised in the supplemental brief is that the evidence produced at trial failed to establish the existence of a conspiracy and that the district court should have granted appellant's motion for judgment of acquittal.


3
Upon examination of the record on appeal the court concludes that there was sufficient competent evidence from which the jury could find the existence of the necessary agreement between the parties which is the basis of the conspiracy charge.  The jury was justified in finding from the evidence beyond a reasonable doubt that the activities of defendant-appellant and other parties established more than mere association.


4
The judgment of the district court is affirmed.